Name: Council Regulation (EEC) No 2792/79 of 10 December 1979 establishing in respect of certain products falling within Chapters 1 to 24 of the Common Customs Tariff a scheme of generalized preferences in favour of developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 12 . 79 Official Journal of the European Communities No L 328 /83 COUNCIL REGULATION (EEC) No 2792/79 of 10 December 1979 establishing in respect of certain products falling within Chapters 1 to 24 of the Common Customs Tariff a scheme of generalized preferences in favour of developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES , binding commitment and, in particular, may be withdrawn wholly or in part at a later date ; whereas this possibility may be adopted inter alia with a view to remedying any unfavourable situations which might arise in the ACP States following the implementation of the generalized preference scheme ; Whereas , moreover, the conference of the Heads of State or of Government of the Member States and the States acceding to the European Communities held in Paris from 19 to 21 October 1972 invited the Community institutions and the Member States progressively to adopt an overall policy of development cooperation on a world-wide scale comprising in particular the improvement of generalized preferences with the aim of achieving a steady increase in imports of manufactures from the developing countries ; Whereas , in accordance with Protocol 23 to the Act of Accession ( 5 ), the generalized tariff preference scheme became fully applicable in the new Member States on 1 January 1974 ; Whereas it is expedient, therefore, that the Community should authorize the importation of the products referred to in Annex A, originating in the countries and territories listed in Annex B , subject to the customs duties given in respect of each of them, throughout 1980 ; whereas the benefit of such preferential terms should be reserved for products originating in the countries and territories under consideration , the concept of ' originating products' being determined in accordance with the procedure laid down in Article 14 of Council Regulation ( EEC ) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods ( 6 ); Whereas , however, in the multilateral trade negotiations, in accordance with paragraph 6 of the Tokyo Declaration , the Community reaffirmed that special treatment should be granted to the least developed among the developing countries whenever this is possible ; whereas, therefore, the products listed in Annex A originating in the least developed developing countries appearing on the list drawn up under United Nations Resolution 3487 (XXX) of 12 December 1975 should not be subject to customs duties ; Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation ( EEC) No 1059/69 of 28 May 1969 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (*), and in particular Article 12 thereof, Having regard to the proposal from the Commission ( 2), Having regard to the opinion of the European Parliament (3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas , within the context of Unctad , the Euro ­ pean Economic Community offered to grant tariff preferences on certain processed agricultural products of Chapters 1 to 24 of the Common Customs Tariff which originate in developing countries ; whereas the preferential treatment proposed in that offer consists , in respect of certain goods which are subject to the trade arrangements laid down in Regulation (EEC) No 1059/69 , of a reduction in the fixed component of the charge applicable to such goods by virtue of that Regulation , and , in respect of products which are subject to the single customs duty, of a reduction in such duty ; whereas preferential imports of the products concerned should be effected without quantitative restrictions ; Whereas the offer made by the Community includes a clause stating that the Community drew up the offer on the assumption that all the main industrialized countries which are members of the OECD would participate in granting preferences and would make similar efforts in this direction ; whereas, moreover, it is evident from the conclusions worked out in Unctad that this offer, while being of a temporary nature , does not constitute a (!) OJ No L 141 , 12 . 6 . 1969 , p. 1 . ( 2 ) OJ No C 234 , 17 . 9 . 1979 , p. 87 . ( 3 ) OJ No C 309 , 10 . 12 . 1979, p. 57 . ( 4 ) OJ No C 297 , 28 . 1 1 . 1979 , p. 14 . (5 ) OJ No L 73 , 27. 3 . 1972 , p . 14 . ( 6) OJ No L 148 , 28 . 6 . 1968 , p . 1 . No L 328 /84 Official Journal of the European Communities 24 . 12 . 79 Whereas measures should be provided for which will enable any serious disruption in any sector of the economic activity of the Community to be avoided ; whereas , to this end, the Commission should be empowered to re-introduce partially or wholly the levying of customs duties in order that such disruption may be avoided ; producers of products similar to or in direct competition with them suffer or are likely to suffer from serious disadvantage, the levying of customs duties may be re-introduced in whole or in part on the products in question in respect of the countries or territories which are the cause of the disadvantage. Such measures may also be taken in the case of actual or potential serious disadvantage in a single region of the Community . Whereas the Commission must be able to have access to information concerning imports effected within the framework of generalized preferences ; whereas , to this end, Member States shall inform the Commission every three months of imports actually effected, classified by origin, Article 3 1 . The Commission may decide, by means of a Regulation, to re-introduce the levying of customs duties for a specified period, ift order to ensure that Article 2 is applied . HAS ADOPTED THIS REGULATION: 2 . In the event of such action being requested by a Member State, the Commission shall decide within a period of not more than 10 working days after the request has been received and shall inform the Member States of this decision . Article 1 1 . From 1 January to 31 December 1980 , Community imports of the products listed in Annex A shall benefit from the customs duties specified for each product. 2 . The treatment provided for in paragraph 1 shall be enjoyed solely by products originating in the countries and territories listed in Annex B. 3 . Any Member State may refer to the Council the measure taken by the Commission , within a period of not more than 10 working days after it has been informed thereof. The fact that the matter is referred to the Council shall not cause the measure to be suspended. The Council shall meet immediately. It may, by acting on a qualified majority, amend or rescind the measure in question . For the purpose of the application of this Regulation , the concept of originating products shall be determined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 4 Articles 2 and 3 shall not prejudice the application of the protective clauses drawn up in connection with the common agricultural policy pursuant to Article 43 of the Treaty nor those drawn up in connection with the common commercial policy pursuant to Article 113 of the Treaty. 3 . The products listed in Annex A originating in the countries listed in Annex C shall be imported into the Community free of customs duties . 'Tequila' falling within subheading 22.09 C V ex a) shall qualify for the preferential system subject to the production of a certificate of authenticity appearing in the certificate of origin and drawn up according to the procedure referred to in the second subparagraph of paragraph 2 . Article 5 Member States shall inform the Commission every three months of imports effected under this Regulation , classified by origin . Article 2 When products benefiting from the treatment provided for in Article 1 are imported into the Community in such quantities or at such prices that Community Article 6 This Regulation shall enter into force on 1 January 1980 . 24 . 12 . 79 Official Journal of the European Communities No L 328/85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1979 . For the Council The President T. HUSSEY No L 328 /86 Official Journal of the European Communities 24 . 12 . 79 ANNEX A List of products falling within Chapters 1 to 24 originating in developing countries and territories to which the generalized tariff preferences will apply ( a ) (b ) CCT heading No Description Rate of duty Live horses, asses, mules and hinnies : A. Horses : II . For slaughter ( c ) III . Other Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh , chilled or frozen : A. Meat : III . Of swine : b ) Other Other meat and edible meat offals , fresh , chilled or frozen : ex A. Of domestic pigeons ex B. Furred game, frozen C. Other : ex I. Frogs ' legs II . Other Fish , fresh ( live or dead ), chilled or frozen : B. Saltwater fish : I. Whole , headless or in nieces : 01.01 02.01 02.04 03.01 03.02 2% 12% Free 7% Free Free Free 4% 4% Free 10% 5% 10% 2% 8% e ) Sharks . g ) Halibut (Hippoglossus vulgaris, Hippoglossus reinhardtius ) ex q ) Other :  Aquarium fish II . Fillets : b ) Frozen : ex 7 . Other :  Of sharks and of halibut . . . C. Livers and roes . Fish , dried , salted or in brine ; smoked fish , whether or not cooked before or during the smoking process : A. Dried, salted or in brine : I. Whole , headless or in pieces : d ) Common halibut (Hippoglossus vulgaris) e ) Salmon , salted or in brine ex f) Hilsa spp , in brine . Note: The terms expressed in the 'Rate of duty ' column are explained under 'Abbreviations ' on page 106 . ( a ) Agricultural products qualifying under the ordinary arrangements for exemption or total temporary suspension of the Common Customs Tariff are only token entries . (b ) Preferences are not to be granted in respect of the products , marked with an asterisk , originating in China . ( c ) Entry under this subheading is subject to conditions to be determined by the competent authorities . 24 . 12 . 79 Official Journal of the European Communities No L 328/87 CCT heading No Description Rate of duty 03.02 (cont 'd) II . Fillets : ex d ) Other :  Hilsa spp , in brine 10% 03.03 Crustaceans . and molluscs , whether in shell or not, fresh ( live or dead), chilled , frozen , salted , in brine or dried ; crustaceans , in shell , simply boiled in water : A. Crustaceans : I. Crawfish II . Lobsters (Homarus spp): a ) Live b ) Other : 1 . Whole 2 . Other III . Crabs and freshwater crayfish IV. Shrimps and prawns : a ) Prawns (Pandalidae spp ) ex c ) Other :  Prawns (Palaemonidae spp)  Prawns (Penaeidae spp) ex V. Other ( for example Norway lobsters ):  Peurullus spp 7% 7% 7% 7% 7% 6% 6% 6% 7% B. Molluscs : II . Mussels IV. Other : a ) Frozen : 1 . Squid : aa ) Ommastrephes sagittatus and Loligo spp 2 . Cuttle-fish of the species Sepia officinalis, Rossia macrosoma and Sepiola rondeleti 3 . Octopus 4 . Other b ) Other : 1 . Squid (Ommastrephes sagittatus and Loligo spp) 2 . Other 7% 4% 6% 4% 4% 4% 4% 04.06 Natural honey 25% Edible products of animal origin , not elsewhere specified or04.07 6%included 05.03 Horsehair and horsehair waste , whether or not put up on a layer or between two layers of other material : B. Other Free No L 328 /88 Official Journal of the European Communities 24 . 12.79 CCT heading No Description Rate of duty 05.07 05.13 06.03 07.01 07.03 07.04 07.05 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation ; powder and waste of feathers or parts of feathers : A. Bed feathers ; down : II . Other B. Other Natural sponges : B. Other Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impreg ­ nated or otherwise prepared : A. Fresh : ex I. From 1 June to 31 October :  Orchids ( family Orchidaceae ) and Anthurium ex II . From 1 November to 31 May :  Orchids ( family Orchidaceae) and Anthurium Vegetables, fresh or chilled : ex T. Other :  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L. ) Moench); Moringa oleifera (drum ­ sticks)  Pumpkins, courges and courgettes, from 1 December to last day of February  'Other, excluding celery sticks and parsley, from 1 January to 31 March Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption : ex E. Other vegetables :  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L. ) Moench ) Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder but not further prepared : ex B. Other :  Mushrooms, excluding cultivated mushrooms  Horse-radish (Cochlearia armoracia ) Dried leguminous vegetables, shelled , whether or not skinned or split : B. Other : I. Peas ( including chick peas) and beans (of the species Phaseolus ): Free Free Free 15% 15% Free 9% 9% Free 8% Free 24 . 12 . 79 Official Journal of the European Communities No L 328/89 CCT heading No Description Rate of duty 07.05 (cont'd) 07.06 08.01 08.02 08.04 08 . (h" 08.07 08.08  Beans of the genus ' Phaseolus mungo'  Chick peas of the" genus 'Cicer arietinum '  Other III . Other :  Cajan peas of the genus 'Cajanus cajan '  Other Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content , fresh or dried, whole or sliced ; sago pith : B. Other Dares, bananas, coconuts, Brazil nuts, cashew nuts , pineapples, avocados , mangoes, guaves and mangosteens, fresh or dried, shelled or not : ex B. Bananas :  Dried D. Avocados E. Coconuts H. Other :  Mangosteens , guavas  Mangoes Citrus fruit , fresh or dried : ex E. Other :  Limes and limettes (Citrus aurantifolia var. Lumio and var . Limetta ) Grapes, fresh or dried : B. Dried Nuts other than those falling within heading No 08.01 , fresh or dried , shelled or not : D. Pistachios E. Pecans F. Areca (or betel ) and cola ex G. Other ( excluding hazelnuts ) Stone fruit , fresh : E. . Other Berries, fresh : F. Other Free Free 3% Free 3% Free 67 » 6% Free Free 5% 9.6% Free (*) Free Free Free Free 7% 6% ( l ) This exemption applies only to the developing countries listed in Annex C. No L 328/90 Official Journal of the European Communities 24 . 12 . 79 CCT heading No Description Rate of duty ex 08.09 08.10 08.11 08.12 08.13 09.01 Other fruit, fresh :  Rose-hips fruit  Watermelons , from 1 November to 30 April  Other , excluding melons and watermelons Fruit (whether or not cooked ), preserved by freezing, not containing added sugar : ex B. Bilberries ' ( fruit of the species Vacoinium myrtillus), blackberries ( brambleberries ), mulberries and cloudber ­ ries ex D. Other :  Quinces  Fruit falling within heading Nos 08.01 , 08.02 D , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons Fruit provisionally preserved ( for example, by sulphur dioxide gas, in brine , in sulphur water or in other preservative sol ­ utions), but unsuitable in that state for immediate consump ­ tion ): C. Papaws D. Bilberries ( fruit of the species Vaccinium myrtillus ) ex F^. Other :  Quinces  Fruit falling within heading Nos 08.01 , 08.02 D , 08.08 B and F and 08.09 , excluding pineapples, melons and watermelons Fruit, dried , other than that falling within heading No 08.01 , 08.02 , 08.03 , 08.04 or 08.05 : A. Apricots Fl. Papaws ex G. Other :  Tamarind (pods , pulp ) Peel of melons and citrus fruit, fresh , frozen , dried or pro ­ visionally preserved in brine, in sulphur water or in other preservative solutions Coffee , whether or not roasted or free of caffeine ; coffee husks and skins ; coffee substitutes containing coffee in any propor ­ tion : A. Coffee : I. Unroasted : a ) Not free of caffeine b) Free of caffeine II . Roasted : a ) Not free of caffeine b ) Free of caffeine B. Husks and skins C Coffee substitutes containing coffee in any proportion Free 6.5% 6% 9% 11% 8% Free 4% 4% Free 5.5% Free Free Free Free (') 10% 12% 15% 10% 15% (') This exemption applies only to the developing countries listed in Annex C. 24 . 12 . 79 Official Journal of the European Communities No L 328/91 CCT heading No Description Rate of duty 09.02 Tea : A. In immediate packings of a net capacity not exceeding 3 kg Free 09.04 Pepper of the genus 'Piper '; pimento of the genus 'Capsicum' or the genus 'Pimenta ': A. Neither crushed nor ground : I. Pepper : b ) Other II . Pimento : c ) Other B. Crushed or ground : I. Pimento of the genus 'Capsicum' II . Other 5% . 5% 7% 7% 09.06 09.07 09.08 09.09 Cinnamon and cinn4mon-tree flowers : A. Ground B. Other Cloves (whole fruit , cloves and stems ) Nutmeg, mace and cardamoms : A. Neither crushed nor ground : II . Other : a ) Nutmeg B. Crushed or ground : I. Nutmeg II . Mace Seeds of anise , badian , fennel , coriander , cumin , caraway and juniper : A. Neither crushed nor ground : I. Aniseed II . Badian seed III . Seeds of fennel , coriander, cumin, caraway and juniper : b ) Other : 2 . Other 5% 4% 12% 2% 3% Free Free 11% Free B. Crushed or ground : I. Badian seed III . Other 12% Free 09.10 Thyme, saffron and bay leaves ; other spices : F. Other spices, including the mixtures referred to in Note 1 ( b ) to this Chapter : I. Neither crushed nor ground II . Crushed or ground : 4% b) Other J /o No L 328/92 Official Journal of the European Communities 24. 12 . 79 OCT heading No Description Rate of duty 11.04 12.03 12.07 12.08 13.02 13.03 Hour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter' 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06 : A. Flour of the dried leguminous vegetables falling within heading No 07.05 B. Flour of the fruits falling within any heading in Chapter 8 : I. Of bananas :  Denatured (a)  Other II . Other :  Chestnuts  Not specified Seeds , fruit and spores, of a kind used for sowing: C. Grass and other herbage seeds : II . Clover (Trifolium) Plants and parts ( including seeds and fruits ) of trees, bushes , shrubs or other plants, being goods of a kind used primarily in perfumery , in pharmacy , or for insecticidal , fungicidal or similar purposes, fresh or dried , whole, cut , crushed , ground or powdered : B. Liquorice roots C. Tonquin beans Chicory roots, fresh or dried, whole or cut, unroasted; locust beans, fresh or dried, whether or not kibbled or ground, but not further prepared ; fruit kernels and other vegetable products of a kind used primarily for human food, not falling within any other heading - C. Locust bean seeds: I. Not decorticated , crushed or ground II . Other D. Apricot , peach and plum stones, and kernels thereof Shellac, seed lac, stick lac and other lacs ; natural gums, resins, gum-resins and balsams : A. Conifer resins Vegetable saps and extracts; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners , derived from vegetable products : A. Vegetable saps and extracts : III . Of quassia amara IV . Of liquorice ,V. Of pyrethrum and of the roots of plants containing rotenone VII . Intermixtures of vegetable extracts, for the manufac ­ ture of beverages or of food preparations VIII . Other : 5% Free 6% 7-5% 5% Free (*) Free Free Free 6% Free Free Free Free (*) Free Free Freea ) Medicinal . (a ) hiur\ under this suhhr.ulinn is snhjcct to conditions to in1 determined by the competent .uithorities . (') The exemption applies only to the developing countries listed in Annex C, on the condition that the Community provisions on seed are complied with . . 24 . 12 . 79 Official Journal of the European Communities No L 328/93 CCT heading No Description Rate of duty 13.03 (cont'd) 14.01 15.03 15.04 15.05 15.06 15.07 B. Pectic substances, pectinates and pectates : ex 1 . Dry , excluding apple, pear and quince pectic sub ­ stances ex II . Other, excluding apple, pear and quince pectic substances C. Agar-agar and other mucilages and thickeners derived from vegetable products : I. Agar-agar II . Mucilages and thickeners extracted from locust beans or locust bean seeds Vegetable materials of a kind used primarily for plaiting ( for example, cereal straw, cleaned , bleached or dyed, osier, reeds, rushes, rattans , bamboos , raffia and lime bark): A. Osier : II . Other B. Cereal straw, cleaned , bleached or dyed Lard stearin , oleostearin and tallow stearin ; lard oil , oleo-oil and tallow oil , not emulsified or mixed or prepared in any way : A. Lard stearin and oleostearin : II . Other B. Tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption ( a ) C. Other Fats and oils , of fish and marine mammals, whether or not refined : A. Fish-liver oil : I. Of a vitamin A content not exceeding 2 500 inter ­ national units per gram Wool grease and fatty substances derived therefrom ( including lanolin ): A. Wool grease, crude B. Other Other animal oils and fats ( including neat's foot oils and fats from bones or waste ) Fixed vegetable oils , fluid or solid , crude, refined or purified : B. China-wood and oiticica oils ; myrtle wax and Japan wax C. Castor oil : II . Other 12% 7% Free Free Free Free 3% Free 5% Free Free Free Free Free 6% (a) Entry under this subheading is subject to conditions to be determined by the competent authorities. No L 328 /94 Official Journal of the European Communities 24 . 12 . 79 CCT heading No Description Rate of duty 15.07 { cont 'd) I ). Other oils : I. For technical or industrial uses other than the manu ­ facture of foodstuffs for human consumption ( a ): a ) (" rude : 1 . Palm oil ex 3 . Other , excluding linseed oil , groundnut oil , sunflower seed oil and colza oil b ) Other : ex 2 . Other :  Palm kernel and coconut oil II . Other : a ) Palm oil : 1 . Crude 2 . Other b ) Other : 1 . Solid , in immediate packings of a net capacity of 1 kg or less 2 . Solid , other ; fluid : ex aa ) Crude :  Palm kernel and coconut oil ex bb ) Other :  I'alm kernel and coconut oil 2-5% 2-5% 6-5 % 4% 12% 18% 7% 13% 15.10 15.1 1 Fatty acids ; acid oils from refining; fatty alcohols : A. Stearic acid B. Oleic acid C. Other fatty acids ; acid oils from refining I ). Fatty alcohols Clycerol and glycerol lyes : A. Crude glycerol and glycerol lyes B. Other , including synthetic glycerol Animal or vegetable oils and fats, wholly or partly hydro ­ genated , or solidified or hardened by any other process , whether or not refined , but not further prepared : A. In immediate packings of a net capacity of 1 kg or less B. Other Spermaceti , crude, pressed or refined , whether or not coloured ; beeswax and other insect waxes , whether or not coloured : A. Spermaceti , crude, pressed or refined , whether or not coloured 2% 5% F ree 6% Free Free 16% Free 15.12 15.15 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . 24 . 12 . 79 Official Journal of the European Communities No L 328 /95 CCT heading No Description Rate of duty 15.15 (cont'd) 15.16 15.17 16.02 16.03 16.04 B. Beeswax and other insect waxes , whether or not coloured : II . Other Vegetable waxes, whether or not coloured : B. Other Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : A. Degras B. Residues resulting from the treatment of fatty substances or animal or vegetable waxes : II . Other : a ) Oil foots and dregs ; soapstocks b) Other Other prepared or preserved meat or meat offal : A. Liver : I. ( loose or duck liver B. Other : II . Game or rabbit meat or offal :  ( lame  Rabbit III . Other : b ) Other : 1 . Containing bovine meat or offal : ex bb ) Other :  Prepared or preserved bovine tongue 2 . Other : aa ) Ovine meat or offal bb ) Other Meat extracts , meat juices and fish extracts , in immediate packings of a net capacity of : B. More than 1 kg but less than 20 kg C. 1 kg or less Prepared or preserved fish , including caviar and caviar sub ­ stitutes : A. Caviar and caviar substitutes : I. Caviar ( sturgeon roe) II . Other B. Salmonidae ex F. Bonito ( Sarda spp ) and mackerel ( 1 . Other : I. Fillets, raw, coated with batter or breadcrumbs , deep frozen II . Other Free Free Free Free Free 14% 9% 14% 17% 18% 16% 1 % 9% 12% 16% 4% 19% 10% 1 0% 24 . 12 . 79No L 328/96 Official Journal of the European Communities CCT heading No Description Rate of duty 16.05 17.04 18.03 18.05 18.06 Crustaceans and molluscs , prepared or preserved : A. Crabs ex B. Other, excluding shrimps of the Crangon spp type and snails Sugar confectionery, not containing cocoa : A. Liquorice extract containing more than 10% by weight of sucrose but not containing other added substances B. Chewing gum C. White chocolate D. Other Cocoa paste ( in bulk or in block ), whether or not defatted Cocoa powder, unsweetened Chocolate and other food preparations containing cocoa : A. Cocoa powder, not otherwise sweetened than by the addi ­ tion of sucrose C. Chocolate and chocolate goods, whether or not filled ; sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa 6-5% 6% 9% 3% + vc with a max . of 23 % 5% + vc with a max . of 27% + ads 7% + vc with a max . of 27% + ads 11% 11% 3% + vc 10% + vc with a max . of 27% + ads 19.02 Malt extract ; preparations of flour, meal , starch of malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50% by weight of cocoa : B. Other : I. Containing malt extract and not less than 30% by weight of reducing sugars ( expressed as maltose ) II . Other :  Preparations based on flour of leguminous vegetables in the form of sun-dried discs of dough , known as 'papad '  Other 3% + vc Free 3% + vc ex 19.04 Tapioca and sago, excluding tapioca and sago substitutes obtained from potato or other starches 4% + vc Prepared foods obtained by the swelling or roasting of cereals or cereals products (puffed rice, corn flakes and similar pro ­ ducts ) 19.05 2% + vc 24 . 12 . 79 Official Journal of the European Communities No L 328/97 CCT heading No Description Rate of duty 19.07 19.08 20.01 20.02 20.03 20.04 Bread, ships' biscuits and other ordinary bakers ' wares, not con ­ taining - added sugar, honey, eggs , fats , cheese or fruit, com ­ munion wafers , empty cachets of a kind suitable for pharma ­ ceutical use, sealing wafers , rice paper and similar products : A. Crispbread B. Matzos C. Communion wafers, empty cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products D. Other Pastry, biscuits, cakes and other fine bakers ' wares, whether or not containing cocoa in any proportion : A. Gingerbread and the like Vegetables and fruit, prepared or preserved by vinegar or acetic acid , with or without sugar , whether or not containing salts, spices or mustard : ex C. Other, excluding 'mixed pickles ' and sweet peppers Vegetables prepared or preserved otherwise than by vinegar or acetic acid : B. Truffles D. Asparagus E. Sauerkraut ex F. Capers ex H. Other, including mixtures :  Moringa oleifera (drumsticks) Fruit preserved by freezing, containing added sugar : ex A. With a sugar content exceeding 13% by weight :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons ex B. Other :  Fruit falling within heading Nos 08.01 , 08.02 D , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons Fruit, fruit-peel and parts of plants, preserved by sugar (drained , glace or crystallized ): B. Other : ex I. With a sugar content exceeding 13% by weight : 3% + vc with a maximum of 247o + adf Free + vc with a maximum of 207) + adf Free + vc 5% + vc 57 , + vc 157,, 147, 207, 167, 12% F ree 127 , + ( L ) 12% No L 328/98 Official Journal of the European Communities 24 . 12 . 79 CCT heading No Description Rate of duty 20.04 (cont 'd) 20.05 20.06  Fruit falling within heading Nos 08.01 , 08.02 D , 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons ex II . Other :  Fruit falling within heading Nos 08.01 , 08.02 D , 08.08 B , E and F and 08.09 , excluding pineapples melons and watermelons Jams, fruit jellies, marmalades, fruit puree and fruit pastes, being cooked preparations, whether or not containing added sugar : B. Jams and marmalades of citrus fruit : ex I. With a sugar content exceeding 30% by weight, excluding orange jam and marmalade ex II . With a sugar content exceeding 13% but not exceeding 30% by weight, excluding orange jam and marmalade ex III . Other , excluding orange jam and marmalade C. Other : I. With a sugar content exceeding 30% by weight : ex b ) Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons ex II . With a sugar content exceeding 13% but not exceeding 30% by weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons ex III . Other :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons Fruit , otherwise prepared or preserved, whether or not containing added sugar or spirit : A. Nuts ( including ground-nuts), roasted , in immediate packings of a net capacity : I. Of more than 1 kg :  Almonds, walnuts and hazelnuts  Other II . Of 1 kg or less : Almonds, walnuts and hazelnuts  Other B. Other : I. Containing added spirit : 8% + (L ) 8% 19% 4- ( L ) 19% + (L ) 19% 12% + (L ) 12% + (L ) 12% 12% (*) 7% 14% (*) 8% 24 . 12 . 79 Official Journal of the European Communities No L 328/99 CCT heading No Description Rate of duty 20.06 (cont'd) a ) Ginger b ) Pineapples, in immediate packings of a net capacity : 1 . Of more than 1 kg : aa ) With a sugar content exceeding 17% by weight bb ) Other 2 . Of 1 kg or less : aa ) With a sugar content exceeding 19% by weight bb ) Other c) Grapes : 1 . With a sugar content exceeding 13% by weight 2 . Other d ) Peaches, pears and apricots, in immediate packings of a net capacity : 1 . Of more than 1 kg : aa ) . With a sugar content exceeding 13% by weight bb ) Other 2 . Of 1 kg or less : aa ) With a sugar content exceeding 15% by weight bb ) Other e ) Other fruits : ex 1 . With a sugar content exceeding 9% by weight, excluding cherries ex 2 . Other , excluding cherries f) Mixtures of fruit : 1 . With a sugar content exceeding 9% by weight 2 . Other II . Not containing added spirit : a ) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : 2 . Grapefruit segments 3 . Mandarins ( including tangerines and sat ­ sumas); clementines , wilkings and other similar citrus hybrids 4 . Grapes ex 8 . Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons  Tamarind (pods , pulp ) 10% n 10% + (L ) ( ») 10% (*) 10% + (L ) n 10% n 25% + (L ) (*) 25% (*) 25% + ( L) (*) 25% n 25% + (L) ( ») 25% n 25% + (L ) (*) 25% (*) 25% + (L ) (*) 25% (*) 11% + (L ) 19% + (L) n 18% + (L ) n 8% + (L) 8% + (L) No L 328/ 100 Official Journal of the European Communities 24 . 12 . 79 CCT heading No 20.06 (cont 'd) Description 9 . Mixtures of fruit : ex aa ) Mixtures in which no single fruit exceeds 50% of the total weight of the fruits :  Mixtures of two or more fruits fal ­ ling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , ex ­ cluding melons and watermelons . . b ) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 2 . Grapefruit segments 3 . Mandarins ( including tangerines and sat ­ sumas); Clementines, wilkings and other similar citrus hybrids 4 . Grapes ex 8 . Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons 9 . Mixtures of fruit : ex aa ) Mixtures in which no single fruit exceeds 50% of the total weight of the fruits :  Mixtures of two or more fruits fal ­ ling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , ex ­ cluding melons and watermelons . . c ) Not containing added sugar, in immediate packings of a net capacity : 1 . Of 4-5 kg or more : ex dd ) Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons ex ee ) Mixtures of fruit :  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding melons and watermelons, in which no single fruit exceeds 50% of the total weight of the fruits Rate of duty 12% + (L) 11% + (L) 20% + (L) (*) 19% + (L) (*) 8% + (L ) 12% + ( L ) 8% 12% 24 . 12 . 79 Official Journal of the European Communities No L 328/101 CCT heading No Description Rate of duty 20.06 (cont'd) 2 . Of less than 4-5 kg : ex bb) Other fruit and mixtures of fruit :  Fruit failing within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons 8%  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding melons and watermelons, in which no single fruit exceeds 50% of the total weight of the fruits 12% 20.07 Fruit juices ( including grape must ) and vegetable juices, whether or not containing added sugar , but unfermented and not containing spirit : A. Of a specific gravity exceeding 1-33 at 15 °C : III . Other : ex a ) Of a value exceeding 30 EUA per 100 kg net weight :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons 15% n  Fruit falling within subheading 08.02 D 28% n b) Of a value not exceeding 30 EUA per 100 kg net weight : I ex 1 . With an added sugar content exceeding 30% by weight : I  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples , melons and . watermelons 15% + (L) n  Fruit falling within subheading 08.02 D 28% + (L) (*) ex 2 . Other :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons 15% n  Fruit fallingwithin subheading 08.02 D 28% n B. Of a specific gravity of 1-33 or less at 15 °C : II . Other : a ) Of a value exceeding 30 EUA per 100 kg net weight : 2 . Grapefruit juice 8% 3 . Lemon juice or other citrus fruit juices : ex aa ) Containing added sugar :  Excluding lemon juice 13% n ex bb ) Other :  Excluding lemon juice 13% n 6 . Other fruit and vegetable juices : ex aa ) Containing added sugar : No L 328/102 Official Journal of the European Communities 24 . 12 . 79 CCT heading No Description Rate of duty 20.07 (cont'd)  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons  Other , excluding apricot and peach juices ex bb ) Other :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices 7 . Mixtures : ex bb ) Other, excluding mixtures contain ­ ing, either separately or together , over 25% of grape, citrus fruit, pine ­ apple , apple , pear, tomato , apricot or peach juice : 1 1 . Containing added sugar 22 . Other b ) Of a value of 30 EUA or less per 100 kg net weight : 2 . Grapefruit juice : aa ) With an added sugar content exceeding 30% by weight : bb ) Other 4 . Other citrus fruit juices : aa ) With an added sugar content exceeding 30% by weight : , bb ) With an added sugar content of 30% or less by weight cc ) Not containing added sugar 7 . Other fruit and vegetable juices : ex aa ) With an added sugar content exceeding 30% by weight :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices ex bb ) With an added sugar content of 30% or less by weight :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons 10 % n 17% n 10 % (*) 18% n 17% n i8% n 8% + (L ) 8% 14% + (L ) n 14% n 15% n 10% + (L) n 17% + (L ) n 10% n 24. 12. 79 Official Journal of the European Communities No L 328/103 CCT heading No Description Rate of duty 20.07 fcont'd)  Other , excluding apricot and peach juices ex cc ) Not containing added sugar :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons  Other , excluding apricot and peach juices 8 . Mixtures : 17% (*) 10% n 18% (*) ex bb ) Other, excluding mixtures containing, either separately or together, over 25% of grape, citrus fruit, pineapple, apple, pear , tomato, apricot or peach juice : 1 1 . With an added sugar content exceeding 30% by weight : 22 . With an added sugar content of 30% or less by weight 33 . Not containing added sugar 17% + (D n 17% n i8% n 21.02 Extracts, essences or concentrates, of coffee , tea or mate and preparations with a basis of those extracts, essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts, essences and concentrates thereof: ex A. Essences of concentrates of coffee 9% B. Extracts, essences or concentrates of tea or mate and preparations with a basis of those extracts , essences or concentrates Free C. Roasted chicory and other roasted coffee substitutes : II . Other 2% + vc D. Extracts, essences and concentrates of roasted chicory and other roasted coffee substitutes : II . Other 6% + vc 21.03 Mustard flour and prepared mustard : A. Mustard flour , in immediate packings of a net capacity : I. Of 1 kg or less II . Of more than 1 kg B. Prepared mustard Free Free 9% 21.04 ¢ Sauces ; mixed condiments and mixed seasonings : B. Sauces with a basis of tomato puree 6% ex C. Other : Products with a tomato ketchup basis  Other, excluding sauces with a vegetable oil basis .... 8% 6% No L 328/104 Official Journal of the European Communities 24 . 12 . 79 CCT heading No Description Rate of duty 21.05 21.06 21.07 22.01 22.02 22.03 Soups and broths , in liquid , solid or powder form ; homogen ­ ized composite food preparations : A. Soups and broths, in liquid , solid or powder form B. Homogenized composite food preparations Natural yeasts ( active or inactive ); prepared baking powders : A. Active natural yeasts : I. Culture yeast II . Baker's yeast : a ) Dried b ) Other III . Other B. Inactive natural yeasts : I. In tablet, cube or similar form, or in immediate packings of a net capacity of 1 kg or less II . Other C. Prepared baking powders Food preparations not elsewhere specified or included : A. Cereals in grain or ear form , pre-cooked or otherwise prepared G. Other : I. Containing no milkfats or containing less than 1-5 % by weight of such fats : a ) Containing no sucrose or containing less than 5% by weight of sucrose ( including invert sugar ex ­ pressed as sucrose): ex 1 . Containing no starch or less than S "\, by weight of starch :  Palm tree cores Waters , including spa waters and aerated waters ; ice and snow : A. Spa waters , natural or artificial ; aerated waters Lemonade, flavoured spa waters and flavoured aerated waters , and other non-alcoholic beverages, not including fruit and vegetable juices falling within heading No 20.07 : A. Not containing milk or milkfats Beer made from malt 11% 17% 8% 5% + vc 5% + vc 10 % 6% 3% 4% 4% + vc 9% Free 6% 14-5 % 24 . 12 . 79 Official Journal of the European Communities No L 328/105 Description CCT heading No Rate of duty 22.09 23.01 23.02 23.06 23.07 24.02 Spirits ( other than those of heading No 22.08 ); liqueurs and other spirituous beverages ; compound alcoholic preparations ( known as ' concentrated extracts') for the manufacture of beverages : C. Spirituous beverages : V. Other, in containers holding : ex a ) Two litres or less :  Tequila Flours and meals , of meat, offals , fish , crustaceans or molluscs , unfit for human consumption ; greaves : B. Flours and meals of fish , crustaceans or molluscs Bran , sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : B. Of leguminous vegetables Products of vegetable origin of a kind used for animal food , not elsewhere specified or included : B. Other Sweetened forage ; other preparations of a kind used in animal feeding : A. Fish or marine mammal solubles C. Other Manufactured tobacco ; tobacco extracts and essences : A. Cigarettes B. Cigars C. Smoking tobacco D. Chewing tobacco and snuff F. Other, including agglomerated tobacco, in the form of sheets or strip 1-30 HI J A per hi per % vol of alcohol + 5 EUA per hi Free 3% Free Free 6% 87% (*) 42% (*) 110 % (*) 45 % n 19% n No L 328 / 106 Official Journal of the European Communities 24 . 12 . 79 Abbreviations (L ): indicates that the goods referred to are subject to the levy system; vc : indicates that the goods referred to are subject to a charge based on a variable component which is specified under the regulations concerning trade in certain goods resulting from the processing of agricultural products ; adf: indicates that additional duty may be levied on the flour content of the products concerned ; ads : indicates that additional duty may be levied on the sugar content of the products concerned. 24 . 12 . 79 No L 328/ 107Official Journal of the European Communities ANNEX B List of developing countries and territories enjoying generalized tariff preferences ( ') I. INDEPENDENT COUNTRIES 660 Afghanistan ( 2 ) 488 Guyana 504 Peru 208 Algeria 452 Haiti ( 2 ) 708 Philippines 330 Angola 424 Honduras 644 Qatar 528 Argentina 664 India 247 Republic of Cape Verde 453 Bahamas 700 Indonesia 066 Romania 640 Bahrain 616 Iran 324 Rwanda ( 2 ) 666 Bangladesh (2 ) 612 Iraq 819 Western Samoa ( 2 ) 469 Barbados 272 Ivory Coast 311 Sao Tome and Principe 284 Benin ( 2 ) 464 Jamaica 632 Saudi Arabia 675 Bhutan ( 2 ) 338 Jibuti 248 Senegal 516 Bolivia 628 Jordan 355 Seychelles and dependencies 391 Botswana ( 2) 696 Kampuchea (Cambodia) 264 Sierra Leone 508 Brazil 346 Kenya 706 Singapore 676 Burma 810 Kiribati 806 Solomon Islands 328 Burundi ( 2 ) 636 Kuwait 342 Somalia ( 2 ) 302 Cameroon 684 Laos (2 ) 728 South Korea 306 Central African Republic ( 2 ) 604 Lebanon 656 South Yemen ( 2 ) 244 Chad ( 2 ) 395 Lesotho ( 2 ) 669 Sri Lanka 512 Chile 268 Liberia 465 St Lucia 720 China 216 Libya 467 St Vincent 480 Colombia 370 Madagascar 224 Sudan ( 2 ) 375 Comoros 386 Malawi ( 2 ) 492 Surinam 318 Congo 701 Malaysia 393 Swaziland 436 Costa Rica 667 Maldives ( 2 ) 608 Syria 448 Cuba 232 Mali ( 2 ) 352 Tanzania ( 2 ) 600 Cyprus 228 Mauritania 680 Thailand 460 Dominica 373 Mauritius 280 Togo 456 Dominican Republic 412 Mexico 817 Tonga 500 Ecuador 204 Morocco 472 Trinidad and Tobago 220 Egypt 366 Mozambique 212 Tunisia 428 El Salvador 803 Nauru 807 Tuvalu 310 Equatorial Guinea 672 Nepal ( 2 ) 350 Uganda ( 2 ) 334 Ethiopia ( 2) 432 Nicaragua 647 United Arab Emirates 815 Fiji 240 Niger ( 2 ) 236 Upper Volta ( 2 ) 314 Gabon 288 Nigeria 524 Uruguay 252 Gambia ( 2 ) 652 North Yemen ( 2 ) 484 Venezuela 276 Ghana 649 Oman 690 Vietnam 473 Grenada 662 Pakistan 048 Yugoslavia 416 Guatemala 440 Panama 322 Zaire 260 Guinea ( 2 ) 801 Papua New Guinea 378 Zambia 257 Guinea Bissau 520 Paraguay 21 . 11 . J 979, p . 5 ). ( ») The code number preceding the name of each beneficiary country or territory is that given 'Geonomenclature (Regulation ( EEC ) No 2566/79  OJ No I. _94, ( 2 ) This country is also included in Annex C. No L 328A108 24 . 12 . 79Official Journal of the European Communities II . COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible 808 American Oceania ( J ) 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands, Heard Island and McDonald Islands , Norfolk Island ) 421 Belize 413 Bermuda 357 British Indian Ocean Territory 703 Brunei 463 Cayman Islands 529 Falkland Islands and dependencies 822 French Polynesia 044 Gibraltar 740 Hong Kong 743 Macao 377 Mayotte 476 Netherlands Antilles 809 New Caledonia and dependencies 816 New Hebrides 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands ) 810 Pitcairn 890 Polar regions ( French Southern and Antarctic Territories , Australian Antarctic Territories , British Antarctic Territories ) 329 St Helena and dependencies 454 Turks and Caicos Islands 457 Virgin Islands of the United States 811 Wallis and Futuna Islands 451 West Indies Note: The above lists may be amended subsequently to take account of changes in the international status of countries or territories . (*) American Oceania includes : Guam, American Samoa ( including Swain 's Island), Midway Islands , Johnston and Sand Islands , Wake Island and the Trust Territorv of the Pacific Islands ( the Caroline, Marianas and Marshall Islands ). 24 . 12 . 79 Official Journal of the European Communities No L 328/ 109 ANNEX C List of least developed developing countries 660 Afghanistan 386 Malawi 666 Bangladesh 667 Maldives 284 Benin 232 Mali 675 Bhutan 672 Nepal 391 Botswana 240 Niger 328 Burundi 652 North Yemen 306 Central African Republic 324 Rwanda 244 Chad 819 Western Samoa 334 Ethiopia 342 Somalia 252 Gambia 656 South Yemen 260 Guinea 224 Sudan 452 Haiti 352 Tanzania 684 Laos 350 Uganda 395 Lesotho 236 Upper Volta